Citation Nr: 0006508	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than March 3, 1998, 
for a permanent and totally disability rating for pension 
purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1970 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that granted a permanent 
and total disability rating for pension purposes, effective 
from March 3, 1998.  At that time the veteran's appeal was 
still pending from an August 1992 rating decision denying 
pension.


FINDINGS OF FACT

1.  In October 1990 and February 1991, the veteran submitted 
claims for VA compensation; this correspondence and evidence 
received with these claims does not evince the veteran's 
intention to apply for VA pension.

2.  On December 23, 1991, the veteran submitted a claim for 
VA compensation that is considered an informal claim for VA 
pension; on January 21, 1992, he submitted a formal claim for 
pension benefits.

3.  The veteran has not worked since 1983, he has work 
experience as a painter, and he has 10 years of education.

4.  The medical evidence shows that the veteran has various 
disabilities, including arthritis of the thoracic spine, 
hips, and heels; arthritis and residuals of a right knee 
injury; arthritis of the left knee; hypertension; bilateral 
hearing loss; and tinnitus.

5.  The clinical findings of record do not support the 
assignment of a combined rating of 70 percent for the 
veteran's various disabilities prior to March 3, 1998.

6.  The veteran's disabilities have prevented him from 
engaging in substantially gainful employment compatible with 
his education, age, and work experience since December 23, 
1991.


CONCLUSION OF LAW

The criteria for an effective date of December 23, 1991, for 
a permanent and total disability rating for pension purposes 
are met.  38 U.S.C.A. §§ 1502, 1521, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.151, 3.155, 3.321, 3.340, 3.342, 3.400, 
4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1970 to June 1971.  
He was born in July 1949.

An October 1983 RO rating decision assigned a permanent and 
total disability rating for pension, effective from August 
1982.  A July 1984 RO rating decision terminated the 
permanent and total disability rating, effective from May 
1994.

In October 1990 and February 1991, the veteran submitted 
claims for compensation.  Evidence received in conjunction 
with these claims does not indicate the veteran's intention 
to claim pension.

On December 23, 1991, the veteran submitted a claim for 
compensation.  In it, he reported that he could not work due 
to his knee condition.

On a VA Form 21-527 received on January 21, 1992, the veteran 
reported that he had last worked in 1983.  He reported work 
experience as a painter.

VA and private medical reports, including medical records 
received with documents from the Social Security 
Administration (SSA), show that the veteran was treated and 
evaluated for various conditions in the 1980's and 1990's.  
The more salient medical reports with regard to the claim for 
an effective date earlier than March 3, 1998, for a permanent 
and total disability rating for pension purposes are 
discussed in the following paragraphs.

VA medical reports of the veteran's outpatient treatment in 
1991 and 1992 note his complaints of being unable to work as 
a painter because of his right knee disability.  These 
reports show the presence of marked instability of the right 
knee and that the veteran was advised to avoid stair climbing 
and other activities.

The veteran underwent VA medical examinations in 1992.  At a 
VA general medical examination in February 1992 his blood 
pressure was 140/100 in the left arm and 140/98 in the right 
arm in the supine position and sitting position.  He gave a 
history of hearing loss.  The assessments were mild 
hypertension and history of hearing loss.

At a VA orthopedic examination in February 1992, he gave a 
history of right knee injury, and of reconstruction surgery 
to this knee in 1982.  The right knee was highly unstable and 
he had right knee pain.  Range of motion of the right knee 
was from 5 to 110 degrees.  The diagnoses were ACL (anterior 
cruciate ligament) deficient right knee with anterior lateral 
rotary instability, severe pain due to the first diagnosis, 
and mild to moderate degenerative arthritis of the right knee 
secondary to the first diagnosis.  It was noted that he had a 
remarkable amount of instability in the right knee.

On a VA authorized audiological evaluation in March 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
25
60
LEFT

10
10
65
75

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left 
ear.  The diagnoses were moderate severe sensorineural 
hearing loss of the right ear and moderate severe to severe 
sensorineural hearing loss of the left ear.

VA medical reports of the veteran's outpatient treatment in 
1993 show that he was issued a walking cane because of right 
knee instability.

The veteran testified at a hearing in November 1993.  His 
testimony was to the effect that he could not obtain or 
maintain gainful employment because of his right knee 
disability.  He stated that he kept on falling down because 
of instability of this knee.  He reported that he had 10 
years of education and work experience as a painter.

On a VA authorized audiological evaluation in July 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
40
65
LEFT

10
20
70
85

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 88 percent in the left 
ear.  The veteran reported tinnitus 2 to 3 times per day that 
was mild.

Private medical reports show that the veteran was treated 
seen for various problems in the 1990's.  A report of 
treatment in August 1996 notes that he had a lot of back pain 
and that he was prescribed medication for hypertension.  A 
report of his treatment in October 1996 notes the presence of 
arthritis of the left knee.  A report of his treatment in 
June 1997 notes the presence of arthritis of the hips, back, 
legs, and heels.  A report of his treatment in July 1997 
notes that an EKG (electrocardiogram) showed borderline 
changes and that X-rays of his chest revealed degenerative 
arthritis of the thoracic spine.

SSA documents received in 1998 reveal that the veteran was 
denied SSA disability benefits in 1983.  Statements from the 
veteran are to the effect that he receives supplemental SSA 
benefits.

The veteran underwent VA examinations on March 3, 1998.  At a 
general medical examination it was noted that he had 
hypertension that was controlled with medication and a 
history of prostatitis.  He was unable to extent or flex the 
right knee, and there was profound weakness.  On a grade of 
5, he would be plus/minus less than one.  The knee was stable 
and could be moved forward in a sitting position for about 
one inch.  He did not wear a brace, but reported that one had 
been ordered for him.  He reported being recommended for knee 
replacement.  The impressions were status post knee injury 
and surgery with an unstable right knee with loss of 
ligaments; high blood pressure on effective treatment; and 
history of prostatitis that has not recurred.

At a VA joint examination in March 1998, the veteran gave a 
history of right knee injury in 1972 and of surgery on this 
knee in 1983.  He reported that the surgery provided no 
improvement and that he had had right knee pain since then.  
It was noted that his main problem was instability and that 
he could not perform various activities, such as climbing up 
and down stairs because of pain and instability.  He had a 
positive pivot shift and a positive Lachman with gross 
anterior instability.  He has a slightly positive McMurray 
sign on the lateral portion and a mild effusion in the knee.  
Range of motion was from zero to 100 degrees.  Without pain 
he could go to 100 degrees, to 120 degrees with pain, and 
there was severe pain beyond 120 degrees.  There was diffuse 
pain to palpation across the knee.  There was no evidence of 
atrophy of the quadriceps.  X-rays reportedly showed 
arthritis of the right knee.  The examiner concluded that the 
veteran had instability likely from ACL injury in 1972 and a 
failed repair in 1983, and that he continued to have gross 
instability and pain.  It was noted that the over 25 years of 
instability resulted in degenerative changes most pronounced 
on the medial side as well as minor changes on the lateral 
side, and moderate change on the patellofemoral joint.  It 
was noted that the veteran had trouble climbing and walking 
because of his instability.  He was recommended for a knee 
replacement.  It was noted that he had limited range of 
motion because of pain that limited his activities, and the 
examiner considered the veteran's disability as moderate.

A statement from William A. Stout, M.D., received in 1998 
notes that the veteran has been permanently totally disabled 
to work since 1991.

A May 1998 RO rating decision shows that the veteran was 
assigned a permanent and total disability rating for pension 
purposes, effective from March 3, 1998, based on various 
disabilities.  These disabilities include postoperative 
residuals of a right knee injury, rated 50 percent under 
diagnostic codes 5257-5261; impairment of the left knee, 
rated 10 percent under diagnostic code 5271; hypertension, 
rated 10 percent under diagnostic code 7101; benign prostatic 
hypertrophy, rated zero percent under diagnostic code 7527; 
and hearing loss, rated zero percent under diagnostic code 
6100.  The combined rating for the disabilities is 70 percent 
that includes consideration of a 5.5 percent bilateral factor 
for the disabilities of the lower extremities.  The hearing 
loss is the only service-connected disability shown on this 
rating decision.  A review of the record shows that service 
connection has also been granted for tinnitus and that this 
condition is rated in conjunction with the hearing loss.


B.  Legal Analysis

The veteran's claim for an effective date earlier than March 
3, 1998, for a permanent and total disability rating for 
pension purposes is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity.  Additionally, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 
38 C.F.R. §§ 4.16, 4.17.  Brown, 2 Vet. App. 444; Talley, 2 
Vet. App. 482.  The permanence of the percentage requirements 
of 38 C.F.R. § 4.16 is a requisite.  38 C.F.R. § 4.17.  Total 
disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 4.16, 
4.17.

Subjective factors for consideration are also included in 
38 C.F.R. § 4.15 which provides that in individual cases, 
full consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. 
§ 4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. 
§ 3.321(b)(2) is appropriate.

The effective date of an award of pension shall be the date 
the veteran became permanently and totally disabled, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a),(b)(3)(A),(B); 38 C.F.R. 
§ 3.400(b)(ii)(B).  Payment of monetary benefits for pension 
may not be made to an individual for any period before the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a) (West 
1991).

A review of the record shows that the veteran submitted 
claims for compensation in October 1990 and February 1991.  
These claims and the evidence received in conjunction to the 
processing of these claims do not show an intention of the 
veteran to claim pension.  Hence, these claims are not 
considered formal or informal claims for pension.  38 C.F.R. 
§§ 3.151(a) and 3.155(a).

On December 23, 1991, the veteran submitted a claim for 
compensation.  In this claim, he noted that he was unable to 
work because of his knee condition.  This correspondence is 
considered an informal claim for pension under the provisions 
of 38 C.F.R. § 3.155(a), and the VA Form 21-527 received on 
January 21, 1992, constitutes a formal pension claim.  
38 C.F.R. § 3.151(a).  Hence, the veteran's claim for pension 
was received on December 23, 1991.

The medical evidence indicates that the veteran has various 
disabilities.  While some of these disabilities have not been 
assigned evaluations by the RO, such as the arthritis of the 
hips, back, and heels, the medical evidence does not indicate 
that these conditions produce significant functional 
impairment as they were not found on VA examinations in 1992 
and 1998.  The evidence does not indicate that the veteran's 
hearing loss, left knee disability or hypertension produce 
significant functional impairment.  The evidence does show 
that the right knee disability produces significant 
functional impairment, and that this disability has produced 
marked functional impairment since 1991 that has limited the 
veteran's ability to perform various activities, such as 
going up and down stairs, and walking.  

The evidence supports the evaluations assigned for the 
veteran's various disabilities under the diagnostic codes 
noted in the May 1998 RO rating decision.  The medical 
evidence, however, does not show symptoms of the various 
disabilities to support a combined rating of 70 percent prior 
to March 3, 1998, the date of the veteran's VA medical 
examinations and the effective date of the permanent and 
total disability rating for pension purposes.   Since the 
evidence does not support a combined rating of 70 percent for 
the various disabilities prior to March 3, 1998, the veteran 
does not meet the minimum percentage requirements for 
entitlement to a permanent and totally disability rating for 
pension purposes prior to this date under the above-noted 
unemployability test.  

Nevertheless, the veteran may still be found entitled to a 
permanent and total disability rating for pension purposes 
prior to March 3, 1998, when he does not meet the minimum 
percentage requirements for an unemployability rating if he 
meets the above noted "average person" standard.  That is, 
he has a disability or disabilities that prevent him from 
obtaining substantial gainful employment and that these 
disabilities are reasonably expected to continue throughout 
his lifetime with consideration of the above noted subjective 
factors.  

In this case, the evidence shows that the veteran has not 
worked since 1983, that he has work experience as a painter 
that he can no longer perform, that he is now 50 years of 
age, and that he has 10 years of education.  His testimony is 
to the effect that he has been unable to obtain or retain 
gainful employment due to functional impairment caused by his 
right knee disability, and the objective medical evidence 
supports his statements.  VA medical reports note the 
veteran's complaints of an inability to work and the report 
of Dr. Stout received in 1998 indicates that the veteran has 
been permanently totally disabled to work since 1991.

After consideration of all the evidence and the provisions of 
38 C.F.R. § 3.321(b)(2), the Board finds that the veteran's 
right knee disability has produced severe disability and 
prevented the veteran from performing work as a painter, 
doing sedentary or light manual work consistent with his age 
and education since the receipt of his informal claim for 
pension on December 23, 1991.  Hence, the evidence supports 
granting an earlier effective date of December 23, 1991, for 
the permanent and total disability rating for pension.


ORDER

An earlier effective date of December 23, 1991, for a 
permanent and total disability rating for pension purposes is 
granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

